DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: processor module in claims 1, 8-9 and 17; battery module in claims 1,8, 11, 17, 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 is rejected due its dependency. 
Claim 9 recites the limitation "the respective module" in claim 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 11, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al. (USPN 2011/0028814) in view of Parfenova et al. (USPN 2014/0128697) in view of Chen et al. (USPN 2013/0296670).
Regarding claim 1, Petersen et al. discloses a pulse oximetry patch ,device 10 (reads on claimed an oximetry headwear assembly), comprising: a headband 28 (figure 3) holding the pulse oximetry patch 10 adjacent to the forehead of a patient 26 
Regarding claim 5, the above combination teaches that the circuit board assembly includes an LED driver electrically coupled to the emitter and a detector circuit operatively coupled to the detector, both the LED driver circuit and detector circuit operatively coupled to the processor module,  (Petersen et al. [0032]-[0033]), both the LED driver circuit and detector circuit are operatively coupled to the processor (Petersen et al. [0032]-[0033]), and the circuit board assembly further includes wireless transceiver operatively coupled to the processor module (Petersen et al. [0037], [0043]).
Regarding claims 8 and 18, the above combination teaches discloses a pulse oximetry patch system (Petersen et al. figure 3), comprising: a flexible substrate 72 (figure 5) proximate to a proximal distal end of the substrate 72 wherein the substrate 72 which is part of patch 10 is disposed on the front portion of the headband proximate to the forehead of the user as shown in figure 3 (figures 3 and 6, [0046]); a first section that houses the battery module (figure 5, element 74 is the battery located on the first section), a second section that houses the processor module (processor 38 is located in second section, figure 5), and a third section that houses the oximetry sensor (the backside of the substrate 72 houses the emitter and detector, figure 6), the first and second sections defining a first neck region therebetween, the second and third sections defining a second neck region therebetween, the flexible substrate configured to conform to the shape of the head of the user wearing the headwear assembly (figure 5).

Regarding claim 13, the above combination teaches a sensor cover disposed about the oximetry sensor, so as to prevent light from passing from the emitter to the detector directly (Petersen et al. element 70 figure 5).
Regarding claim 14, the above combination discloses a thermistor mounted adjacent to the oximetry sensor and confined within the waterproof casing, the thermistor configured to measure the temperature of the user wearing the headwear assembly (Parfenova et al. 322, [0018], [0046])
Regarding claim 15, the above combination discloses a plurality of sensors, including blood pressure sensors disposed in prescribed locations on the headwear body to measure the blood pressure of the user when worn (Parfenova et al. [0042], “the air-flow sensors 220 are air-pressure sensors”).
Regarding claim 16, the above combination discloses a plurality of circuit
boards connected to each other in series via bridge connections, wherein the plurality of circuit boards are arranged in a linear fashion, and each of the plurality of circuit boards contain an electronic component (Petersen et al. as shown in figure 5 plurality of circuit boards 72 connected to each other in series via bridge connections, wherein the plurality of circuit boards are arranged in a linear fashion, and each of the plurality of circuit boards contain an electronic component).
Regarding claim 17, Petersen et al. discloses a pulse oximetry patch ,device 10 (reads on claimed an oximetry headwear assembly), comprising: a headband 28 (figure 3) .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al. (USPN 2011/0028814) in view of Parfenova et al. (USPN 2014/0128697) in view of Chen et al. (USPN 2013/0296670) as applied to claim 1 above, and further in view of Haisley et al. (USPN 2014/0275883).
Regarding claim 2, the above combination teaches that the oximetry sensor is confined within the headwear body and enclosed by the headwear material (Petersen et al. figure 3, [0029]), and the headwear body provides an aperture in the front portion such that the oximetry sensor is aligned with the aperture proximate to the forehead (Petersen et al. illustrates an aperture on figure 3 that the patch 10 is disposed within and aligned with the aperture). While the combination above teaches an aperture that accommodates the sensor, the combination above fails to disclose that the aperture .   
Claims 3-4, 12, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al. (USPN 2011/0028814) in view of Parfenova et al. (USPN 20140128697) in view of Chen et al. (USPN 2013/0296670) as applied to claims 1, 17-18 above, and further in view of Chin (USPN 7,477,924).

Regarding claim 4, Petersen et al. in view of Parfenova et al. in view of Chen et al. fails to disclose that the plurality of slip-resistant bands comprise silicone embedded into the headwear material, so as to grip the skin and hair located on the head of the user. Chin discloses that the non-adhesive gripping portions are made of silicone (Col.4 lines 4-12).
Regarding claim 12, the above combination fails to disclose  plurality of slip-resistant, light barrier bands disposed about the oximetry sensor configured to block ambient light maintain positioning of the oximetry sensor on the forehead, when worn.
Chin discloses a pulse oximetry sensor that is configured to be attached to the user’s forehead (Col.3 lines 27-39) including an emitter (36, figures 1-2), detector (38, figures 1-2), and non-adhesive gripping portions (elements 12, 26, 28 figures 1-2) that reduce sensor movements (Col.4 line 57-Col.5 line 3). Chin discloses that lack of a secure fit may allow ambient light to reach the photo detecting elements of the sensor, thus introducing error into the pulse oximetry measurements, sensor movement may lead to motion artifacts, another potential source of measurement error (Col. 1 lines 50-65). Therefore, Chin introduces the non-adhesive grip portions in order to reduce movement and minimize measurement errors (Col.4 line 3-Col.5 line 3). The non-
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA ) to have modified the pulse oximetry patch device of Petersen et al. to include non-adhesive gripping portions around the location where the emitter and detector are disposed as taught by Chin, and since implementing non-adhesive gripping portions surrounding the emitter and detector in order to reduce movement of sensor and minimize the measurement errors would have been known in the art, as taught by Chin. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.
Regarding claim 20, the above combination teaches a charging pocket (Chen et al., the charging station 60 in figure 4) aligned with the battery module, so as to secure the wireless battery charger and enable inductive charging (Chen et al. figure 4).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al. (USPN 2011/0028814) in view of Parfenova et al. (USPN 20140128697) in view of Chen et al. (USPN 2013/0296670) as applied to claim 1 above, and further in view of Reid, Jr, et al. (USPN 2014/0296749).
Regarding claim 6, while Petersen et al. in view of Parfenova et al. in view of Chen et al. discloses the headwear material is a wicking, elasticized fabric configured to 
Regarding claim 7, the above combination teaches the headwear body includes an adjustable end having hook-and-loop attachment to maintain tension when worn (Petersen et al. [0029]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARJAN FARDANESH/Examiner, Art Unit 3791